Exhibit 10.3d

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 5 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 26, 2010 (this “Amendment”), by and among STEEL DYNAMICS, INC., an Indiana
corporation (the “Borrower”), the banks, financial institutions and other
lenders listed on the signature pages hereof, PNC BANK, NATIONAL ASSOCIATION,
successor to National City Bank (“PNC Bank”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as co-administrative agents (in such capacity, the
“Administrative Agents”), PNC BANK, as paying agent (the “Paying Agent”) and
BANC OF AMERICA SECURITIES LLC (“BAS”) and PNC BANK, as joint lead arrangers (in
such capacity, the “Joint Lead Arrangers”).

 

PRELIMINARY STATEMENTS:

 

(1)   The Borrower, the lenders listed on the signature pages thereto, PNC Bank,
as collateral agent, the Administrative Agents, the Paying Agent, Bank of
America, N.A. (“Bank of America”), General Electric Capital Corporation, Fifth
Third Bank and BMO Capital Markets Financing, Inc., as Documentation Agents,
Bank of America and PNC Bank, as syndication agents, and the Joint Lead
Arrangers are parties to that certain Amended and Restated Credit Agreement
dated as of June 19, 2007, as amended by Amendment No. 1 dated as of July 11,
2007, as further amended by Amendment No. 2 dated as of September 11, 2007, as
further amended by Amendment No. 3 dated as of March 31, 2008 and as further
amended by Amendment No. 4 dated as of June 18, 2009 (as supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”). 
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

 

(2)   The Borrower has requested that Deutsche Bank AG New York Branch (as an
“Additional Revolving Credit Lender”, and in such capacity, the “Additional
Revolving Lender”) (i) execute a joinder agreement in the form attached hereto
as Exhibit A (the “Joinder Agreement”), and (ii) commit to increase the
commitments of the Revolving Credit Facility in accordance with Section 2.17 of
the Credit Agreement on the terms and conditions hereinafter set forth and as
otherwise provided in the Credit Agreement, and the Additional Revolving Lender
has agreed to (x) execute the Joinder Agreement, and (y) provide additional
Revolving Credit Commitments to the Borrower on the terms and subject to the
conditions hereinafter set forth and as otherwise provided in the Credit
Agreement.

 

(3)   The Borrower has also requested that the Joint Lead Arrangers amend the
Credit Agreement to reflect such increase referred to in paragraph 2 above as a
facility thereunder and make any technical changes necessary to give effect to
such increase in accordance with its terms set forth in the Credit Agreement,
and the Joint Lead Arrangers have agreed, pursuant to Section 2.17(d) of the
Credit Agreement and subject to the terms and conditions hereinafter set forth,
to amend the Credit Agreement as hereinafter set forth.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

SECTION 1.           Incremental Revolving Credit Facility and Related
Amendments.  Upon, and subject to, the occurrence of the Increase Effective Date
(as defined in Section 3(a) below), the Credit Agreement is hereby amended as
follows:

 


(A)           SECTION 1.01 IS HEREBY AMENDED BY ADDING IN THE APPROPRIATE
ALPHABETICAL ORDER THE FOLLOWING NEW DEFINITIONS:


 

“ “Additional Revolving Credit Lender” means (i) each Revolving Credit Lender
that has executed and delivered Amendment No. 3 in the capacity of an
“Additional Revolving Credit Lender” and (ii) each Person that becomes a
Revolving Credit Lender from time to time by virtue of a joinder agreement
executed pursuant to Section 2.17(c) hereof.”

 

“ “Amendment No. 5” means that certain Amendment No. 5 to this Agreement dated
as of April 26, 2010 by and among the Borrower, the Administrative Agents, the
Paying Agent, the Joint Lead Arrangers and the Lenders listed on the signature
pages thereto.”

 


(B)           THE DEFINITION OF “ADDITIONAL REVOLVING CREDIT COMMITMENTS” IN
SECTION 1.01 IS HEREBY AMENDED BY (I) INSERTING THEREIN IMMEDIATELY AFTER THE
WORDS “ANY INCREASING REVOLVING CREDIT LENDER” AND IMMEDIATELY BEFORE THE WORDS
“AT ANY TIME COMMENCING WITH” ON THE SECOND LINE, THE PHRASE “AND ANY ADDITIONAL
REVOLVING CREDIT LENDER,” AND (II) DELETING THE WORDS “TO AMENDMENT NO. 3” WHICH
APPEAR IMMEDIATELY AFTER THE WORDS “ON SCHEDULE I”  ON THE FOURTH LINE OF SUCH
DEFINITION AND BEFORE THE PERIOD AT THE END THE DEFINITION, AND REPLACING SUCH
DELETED WORDS THEREFOR WITH THE FOLLOWING PARENTHETICAL:


 


“(AS AMENDED FROM TIME TO TIME)”.


 


(C)           THE DEFINITION OF “INCREASING LENDERS” IN SECTION 1.01 IS HEREBY
AMENDED BY (I) DELETING THE WORD “AND” APPEARING IMMEDIATELY AFTER THE WORDS
“INCREASING TERM A LENDER” AND INSERTING A COMMA (“,”) IN PLACE OF SUCH DELETED
WORD THEREFOR, AND (II) INSERTING IMMEDIATELY AFTER THE WORDS “INCREASING
REVOLVING CREDIT LENDER” AND BEFORE THE PERIOD AT THE END OF SUCH DEFINITION,
THE FOLLOWING PHRASE:


 


“, AND EACH ADDITIONAL REVOLVING CREDIT LENDER”.


 


(D)           THE DEFINITION OF “INCREASING REVOLVING CREDIT LENDER” IN
SECTION 1.01 IS HEREBY AMENDED BY DELETING THEREIN THE PHRASE “OR “ADDITIONAL
REVOLVING CREDIT LENDER” “ WHICH APPEARS IMMEDIATELY AFTER THE PHRASE “
“INCREASING REVOLVING CREDIT LENDER” “ ON THE SECOND LINE AND IMMEDIATELY BEFORE
THE PERIOD AT THE END OF SUCH DEFINITION.

 

2

--------------------------------------------------------------------------------


 


(E)           SCHEDULE I TO THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY BY REPLACING SUCH SCHEDULE WITH THE NEW “SCHEDULE I” ATTACHED TO
THIS AMENDMENT.


 

SECTION 2.           Lender Agreement to Increase.  The Additional Revolving
Lender hereby agrees that upon, and subject to, the occurrence of the Increase
Effective Date, the Additional Revolving Lender shall be deemed to be a
“Revolving Credit Lender” for all purposes under the Credit Agreement and shall
have a “Revolving Credit Commitment” equal to the amount set forth opposite its
name on Schedule I to this Amendment.  From and after the Increase Effective
Date, each reference in the Credit Agreement to a Revolving Credit Lender’s
Revolving Credit Commitment shall mean, with respect to the Additional Revolving
Lender, its Revolving Credit Commitment as set forth opposite its name on
Schedule I to this Amendment.

 

SECTION 3.           Conditions of Effectiveness of Amendments.  Sections 1 and
2 of this Amendment and the amendments to the Credit Agreement set forth therein
shall become effective on the date (the “Increase Effective Date”) when each of
the conditions set forth in this Section 3 shall have been satisfied:

 


(A)           EXECUTION OF COUNTERPARTS.  THE PAYING AGENT SHALL HAVE RECEIVED
COUNTERPARTS OF (I) THIS AMENDMENT EXECUTED BY (A) THE BORROWER, (B) THE
ADDITIONAL REVOLVING LENDER AND (C) THE JOINT LEAD ARRANGERS, OR, AS TO ANY OF
THE FOREGOING PARTIES, ADVICE REASONABLY SATISFACTORY TO THE PAYING AGENT THAT
SUCH PARTY HAS EXECUTED A COUNTERPART OF THIS AMENDMENT NO. 5, (II) THE JOINDER
AGREEMENT EXECUTED BY (A) THE ADDITIONAL REVOLVING LENDER, (B) THE JOINT LEAD
ARRANGERS, (C) THE ADMINISTRATIVE AGENTS, (D) THE ISSUING BANK AND (E) THE SWING
LINE LENDER, (III) THE CONSENT IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE
“CONSENT”) EXECUTED BY EACH GUARANTOR, AND (IV) THE REVOLVING CREDIT NOTE
EXECUTED BY THE BORROWER, PAYABLE TO THE ORDER OF THE ADDITIONAL REVOLVING
LENDER.


 


(B)           PAYMENT OF EXPENSES.  THE BORROWER SHALL HAVE PAID ALL COSTS AND
EXPENSES (INCLUDING THE REASONABLE FEES AND EXPENSES OF SHEARMAN & STERLING LLP)
INCURRED BY THE JOINT LEAD ARRANGERS, BANK OF AMERICA, AS SYNDICATION AGENT, AND
THE ADMINISTRATIVE AGENTS IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AMENDMENT AND SUCH OTHER DOCUMENTS REQUIRED TO EFFECT THE
AMENDMENT, OR OTHERWISE REQUIRED TO BE PAID UNDER THE LOAN DOCUMENTS AND
REMAINING OUTSTANDING ON OR PRIOR TO THE DATE OF THIS AMENDMENT, IN EACH CASE
FOR WHICH THE INVOICE FOR SUCH FEES AND EXPENSES SHALL HAVE BEEN PRESENTED TO
THE BORROWER.


 


(C)           CORPORATE AUTHORIZATIONS, ETC.  THE JOINT LEAD ARRANGERS SHALL
HAVE RECEIVED:


 

(I)            CERTIFIED COPIES OF (A) THE RESOLUTIONS OF THE BOARD OF DIRECTORS
OR OF THE MEMBERS OR MANAGERS OF EACH LOAN PARTY APPROVING THE AMENDMENT, THE
INCURRENCE OR GUARANTEE (AS APPLICABLE) OF THE INCREASE OF THE REVOLVING CREDIT
ADVANCES PURSUANT TO SECTION 2.17 OF THE CREDIT AGREEMENT, THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF THE DOCUMENTS NECESSARY TO EFFECT
THE AMENDMENT TO WHICH IT IS OR IS TO BE A PARTY, AND (B) ALL DOCUMENTS
EVIDENCING

 

3

--------------------------------------------------------------------------------


 

OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL AND OTHER THIRD PARTY
APPROVALS AND CONSENTS, IF ANY, WITH RESPECT TO THE AMENDMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY AND EACH SUCH OTHER DOCUMENT.

 

(II)           A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF THE
JURISDICTION OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY, DATED
REASONABLY NEAR THE EFFECTIVE DATE OF THIS AMENDMENT, CERTIFYING (A) AS TO A
TRUE AND CORRECT COPY OF THE CHARTER, ARTICLES OF INCORPORATION OR ARTICLES OF
ORGANIZATION, AS THE CASE MAY BE (“ORGANIZATIONAL DOCUMENTS”) OF SUCH LOAN PARTY
AND EACH AMENDMENT THERETO ON FILE IN SUCH SECRETARY’S OFFICE, AND (B) THAT
(1) SUCH AMENDMENTS ARE THE ONLY AMENDMENTS TO SUCH LOAN PARTY’S ORGANIZATIONAL
DOCUMENTS ON FILE IN SUCH SECRETARY’S OFFICE, (2) IF APPLICABLE, SUCH LOAN PARTY
HAS PAID ALL FRANCHISE TAXES TO THE DATE OF SUCH CERTIFICATE AND (3) SUCH LOAN
PARTY IS DULY INCORPORATED OR ORGANIZED AND IN GOOD STANDING OR PRESENTLY
SUBSISTING UNDER THE LAWS OF THE STATE OF THE JURISDICTION OF ITS INCORPORATION
OR ORGANIZATION.

 

(III)          A COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF EACH
JURISDICTION REASONABLY REQUESTED BY THE JOINT LEAD ARRANGERS, DATED REASONABLY
NEAR THE EFFECTIVE DATE OF THIS AMENDMENT, STATING THAT A LOAN PARTY IS DULY
QUALIFIED AND IN GOOD STANDING AS A FOREIGN ENTITY IN SUCH STATE AND HAS FILED
ALL ANNUAL REPORTS REQUIRED TO BE FILED TO THE DATE OF SUCH CERTIFICATE.

 

(IV)          A CERTIFICATE OF EACH LOAN PARTY, SIGNED ON BEHALF OF SUCH LOAN
PARTY BY A RESPONSIBLE OFFICER, DATED THE DATE OF THIS AMENDMENT (THE STATEMENTS
MADE IN WHICH CERTIFICATE SHALL BE TRUE ON AND AS OF THE EFFECTIVE DATE OF THIS
AMENDMENT), CERTIFYING AS TO (A) THE ABSENCE OF ANY AMENDMENTS TO THE
ORGANIZATIONAL DOCUMENTS OF SUCH LOAN PARTY SINCE THE DATE OF THE SECRETARY OF
STATE’S CERTIFICATE REFERRED TO IN CLAUSE (II) ABOVE, (B) A TRUE AND CORRECT
COPY OF THE BYLAWS OR OPERATING AGREEMENT, AS APPLICABLE, OF SUCH LOAN PARTY AS
IN EFFECT ON THE DATE ON WHICH THE RESOLUTIONS REFERRED TO IN CLAUSE (I) ABOVE
WERE ADOPTED AND ON THE EFFECTIVE DATE OF THIS AMENDMENT, (C) THE DUE
INCORPORATION/ORGANIZATION AND GOOD STANDING OR VALID EXISTENCE OF SUCH LOAN
PARTY AS A CORPORATION OR LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF
THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AND THE ABSENCE OF ANY
PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF SUCH LOAN PARTY, (D) THE TRUTH
AND ACCURACY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
DOCUMENTS AS THOUGH MADE ON AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, AND
(E) THE ABSENCE OF ANY EVENT OCCURRING AND CONTINUING, OR RESULTING FROM THE
AMENDMENT OR THE OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY, THAT
CONSTITUTES A DEFAULT.

 

(V)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY
CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH LOAN PARTY
AUTHORIZED TO SIGN THE AMENDMENT, THE CONSENT AND THE OTHER DOCUMENTS TO BE
DELIVERED HEREUNDER TO WHICH IT IS OR IS TO BE A PARTY.

 


(D)           INDENTURE COMPLIANCE CERTIFICATE, ETC.  THE JOINT LEAD ARRANGERS
SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER

 

4

--------------------------------------------------------------------------------


 


CERTIFYING THAT, AFTER GIVING EFFECT TO THE OUTSTANDINGS UNDER THE REVOLVING
CREDIT FACILITY, THE BORROWER IS IN COMPLIANCE WITH (I) THE COVENANTS (INCLUDING
RESTRICTIONS ON LIENS AND DEBT) SET FORTH IN THE RELATED DOCUMENTS AND EACH
OTHER INDENTURE TO WHICH THE BORROWER IS A PARTY (TOGETHER WITH CALCULATIONS IN
DETAIL REASONABLY SATISFACTORY THE JOINT LEAD ARRANGERS) AND (II) ALL OTHER
DOCUMENTS EVIDENCING INDEBTEDNESS INCURRED PURSUANT TO SECTION 5.02(B)(I)(C) OF
THE CREDIT AGREEMENT.


 


(E)           LEGAL OPINIONS.  THE JOINT LEAD ARRANGERS SHALL HAVE RECEIVED
FAVORABLE OPINIONS OF BARRETT & MCNAGNY, LLP AND GREENBERG TRAURIG, LLP, COUNSEL
FOR THE LOAN PARTIES, ADDRESSED TO THE JOINT LEAD ARRANGERS, THE ADMINISTRATIVE
AGENTS AND THE LENDERS PARTY HERETO, AS TO SUCH MATTERS AS THE ADMINISTRATIVE
AGENTS OR THE JOINT LEAD ARRANGERS MAY REASONABLY REQUEST, INCLUDING THE MATTERS
ADDRESSED IN EXHIBITS G-1 AND G-2 TO THE CREDIT AGREEMENT.


 


(F)            SOLVENCY CERTIFICATE.  THE JOINT LEAD ARRANGERS SHALL HAVE
RECEIVED A CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT F TO THE CREDIT
AGREEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OR ANOTHER RESPONSIBLE OFFICER
OF EACH LOAN PARTY ATTESTING TO THE SOLVENCY OF EACH LOAN PARTY INDIVIDUALLY AND
TOGETHER WITH ITS SUBSIDIARIES, TAKEN AS A WHOLE, BEFORE AND AFTER GIVING EFFECT
TO THE AMENDMENT.


 


(G)           BORROWING BASE CERTIFICATE.  THE JOINT LEAD ARRANGERS SHALL HAVE
RECEIVED A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER,
THE STATEMENTS IN WHICH SHALL BE TRUE, CERTIFYING THAT, AFTER GIVING EFFECT TO
THE OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY (AS OF THE INCREASE
EFFECTIVE DATE), THE AGGREGATE OF (X) 85% OF THE BOOK VALUE OF ACCOUNTS
RECEIVABLES THAT CONSTITUTE COLLATERAL AND (Y) 65% OF THE BOOK VALUE OF
INVENTORY THAT CONSTITUTES COLLATERAL EXCEEDS THE SUM OF (X) AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE REVOLVING CREDIT FACILITY (INCLUDING OUTSTANDING
LETTERS OF CREDIT AND SWING LINE ADVANCES) AND THE TERM A FACILITY PLUS (Y) THE
AGGREGATE AMOUNT OF OBLIGATIONS OUTSTANDING UNDER SECURED CASH MANAGEMENT
AGREEMENTS PLUS (Z) THE AGGREGATE AGREEMENT VALUE OF ALL SECURED HEDGE
AGREEMENTS AT SUCH TIME.


 


(H)           FINANCIAL COVENANT CERTIFICATE.  THE JOINT LEAD ARRANGERS SHALL
HAVE RECEIVED A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, THE STATEMENTS IN WHICH SHALL BE TRUE, CERTIFYING THAT, AFTER GIVING
EFFECT TO THE OUTSTANDINGS UNDER THE REVOLVING CREDIT FACILITY (AS OF THE
INCREASE EFFECTIVE DATE), THE BORROWER IS IN COMPLIANCE WITH THE COVENANTS SET
FORTH IN SECTION 5.04 OF THE CREDIT AGREEMENT.


 


(I)            PREPAYMENT OF REVOLVING CREDIT ADVANCES.  IN THE EVENT THAT ON
THE INCREASE EFFECTIVE DATE THERE ARE ANY AMOUNTS OUTSTANDING UNDER THE
REVOLVING CREDIT COMMITMENTS, THE BORROWER SHALL HAVE DELIVERED TO THE PAYING
AGENT, A NOTICE OF PREPAYMENT PURSUANT TO SECTION 2.17(F) OF THE CREDIT
AGREEMENT FOR THE PREPAYMENT THROUGH A DRAW ON THE ADDITIONAL REVOLVING CREDIT
COMMITMENT PROVIDED BY THE ADDITIONAL REVOLVING LENDER, ON THE INCREASE
EFFECTIVE DATE, OF THE AGGREGATE PRINCIPAL AMOUNT THEN OUTSTANDING UNDER THE
REVOLVING CREDIT FACILITY (PLUS SUCH OTHER AMOUNTS PAYABLE PURSUANT TO
SECTION 8.04(C) OF THE CREDIT AGREEMENT) TO THE EXTENT NECESSARY TO

 

5

--------------------------------------------------------------------------------


 


KEEP THE OUTSTANDING REVOLVING CREDIT ADVANCES RATABLE WITH ANY REVISED PRO RATA
SHARES ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING CREDIT
COMMITMENTS..


 

SECTION 4.           Reference to and Effect on the Credit Agreement and the
Loan Documents.

 


(I)    ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE NOTES AND
EACH OF THE OTHER LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”,
“THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT, IN EACH CASE, AS AMENDED BY THIS
AMENDMENT.


 


(I)    THE CREDIT AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN DOCUMENTS, AS
SPECIFICALLY AMENDED BY THIS AMENDMENT (AND AS CONTEMPLATED TO BE AMENDED,
MODIFIED, SUPPLEMENTED, RESTATED, SUBSTITUTED OR REPLACED BY THIS AMENDMENT)
ARE, AND SHALL CONTINUE TO BE, IN FULL FORCE AND EFFECT AND IS HEREBY IN ALL
RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN
DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS OF THE LOAN
PARTIES UNDER THE LOAN DOCUMENTS.


 


(I)    THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT, POWER OR
REMEDY OF ANY LENDER OR THE PAYING AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.  ON AND AFTER
THE EFFECTIVENESS OF THIS AMENDMENT, THIS AMENDMENT SHALL FOR ALL PURPOSES
CONSTITUTE A LOAN DOCUMENT.


 

SECTION 5.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier, facsimile or other electronic transmission (i.e. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

SECTION 6.           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of this page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

STEEL DYNAMICS, INC.

 

 

 

 

 

 

 

By:

/s/Theresa Wagler

 

Name:

Theresa E. Wagler,

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/Richard Poinsatte

 

Name:

Richard A. Poinsatte,

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA SECURITIES LLC,

 

as a Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Mark Halmrast

 

 

Name:  Mark Halmrast

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

successor to National City Bank,

 

as a Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Susan J. Dimmick

 

 

Name:  Susan J. Dimmick

 

 

Title:  Senior Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

successor to National City Bank,

 

as Paying Agent

 

 

 

 

 

 

 

By:

/s/ Susan J. Dimmick

 

 

Name:  Susan J. Dimmick

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as Additional Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:  Marcus M. Tarkington

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:  Marguerite Sutton

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

Name of Lender

 

Revolving Credit
Commitment

 

Domestic Lending
Office

 

Eurodollar
Lending Office

PNC Bank, NA

 

$

120,576,923.08

 

On file with the Paying Agent

 

On file with the Paying Agent

Scotiabanc Inc

 

$

10,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Goldman Sachs Credit Partners

 

$

35,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Morgan Stanley Senior Fund

 

$

5,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Raymond James Bank

 

$

10,688,073.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Suntrust Bank

 

$

17,064,220.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Union Bank of California

 

$

8,532,110.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Bank of America

 

$

112,752,294.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Citibank NA

 

$

5,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

First Commonwealth Bank

 

$

17,064,220.00

 

On file with the Paying Agent

 

On file with the Paying Agent

First Merit Bank

 

$

14,423,076.92

 

On file with the Paying Agent

 

On file with the Paying Agent

Fifth Third Bank

 

$

75,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

General Electric Capital

 

$

100,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

BMO Capital Markets Financing Inc

 

$

83,532,110.00

 

On file with the Paying Agent

 

On file with the Paying Agent

JPMorgan Chase Bank

 

$

30,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Northern Trust Company

 

$

25,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Wells Fargo Bank

 

$

97,752,294.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Chang HWA Commercial Bank Ltd

 

$

5,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

First Commercial Bank

 

$

10,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

 

--------------------------------------------------------------------------------


 

US Bank NA

 

$

5,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

RBS Citizens NA

 

$

48,532,110.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Taipei Fubon Commercial Bank Co

 

$

10,000,000.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Hua Nan Commercial Bank Ltd

 

$

1,706,422.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Morgan Stanley Bank NA

 

$

26,376,147.00

 

On file with the Paying Agent

 

On file with the Paying Agent

Deutsche Bank AG, New York Branch

 

$

50,000,000.00

 

60 Wall Street
New York, New York
10005-2836

 

60 Wall Street
New York, New York
10005-2836

TOTAL

 

$

924,000,000.00

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CONSENT

 

Dated as of April       , 2010

 

Each of the undersigned, as Guarantor under the Amended and Restated Subsidiary
Guaranty and Grantor under the Amended and Restated Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time), for the benefit of the Paying Agent and the benefit of the Lenders party
to the Credit Agreement, hereby consents to Amendment No. 5 and hereby confirms
and agrees that (a) notwithstanding the effectiveness of such Amendment, each of
the Amended and Restated Subsidiary Guaranty and Amended and Restated Security
Agreement is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Amended and Restated
Subsidiary Guaranty and Amended and Restated Security Agreement to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) the
Collateral Documents to which such Grantor is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Secured Obligations (in each case, as defined therein).

 

This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

SDI INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name:  Theresa E. Wagler

 

 

Title:  President and CFO

 

 

 

 

NEW MILLENNIUM BUILDING SYSTEMS, LLC

 

 

 

 

By:

Steel Dynamics, Inc., its sole member

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Executive Vice President and CFO

 

 

 

 

STEEL DYNAMICS SALES NORTH AMERICA, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: President and Secretary

 

 

 

 

ROANOKE ELECTRIC STEEL CORPORATION

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

JOHN W. HANCOCK, JR., LLC

 

By: ROANOKE ELECTRIC STEEL CORPORATION, MANAGER AND SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

NEW MILLENNIUM BUILDING SYSTEMS, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

SOCAR OF OHIO, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

STEEL OF WEST VIRGINIA, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

SWVA, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

MARSHALL STEEL, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

STEEL VENTURES, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

THE TECHS INDUSTRIES, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: President and Secretary

 

 

 

 

SHREDDED PRODUCTS II, LLC

 

By: STEEL DYNAMICS, INC., MANAGER AND SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Executive Vice President and CFO

 

--------------------------------------------------------------------------------


 

 

CAPITOL CITY METALS, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

JACKSON IRON & METAL COMPANY, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

MICHIGAN PROPERTIES ECORSE, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE BAY CITY, LLC

 

By: JACKSON IRON & METAL COMPANY, INC., SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE ATHENS DIVISION, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE CORPORATION

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

OMNISOURCE INDIANAPOLIS, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE MEXICO, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE TRANSPORT, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

OMNISOURCE, LLC

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

RECOVERY TECHNOLOGIES, LLC

 

By: OMNISOURCE CORPORATION, SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

SUPERIOR ALUMINUM ALLOYS, LLC

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

OMNISOURCE SOUTHEAST, LLC

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

CAROLINAS RECYCLING GROUP, LLC

 

By: OMNISOURCE SOUTHEAST, LLC, MANAGER AND SOLE MEMBER

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

COHEN & GREEN SALVAGE CO., INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

LUMBERTON RECYCLING COMPANY, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

 

 

 

RAEFORD SALVAGE COMPANY, INC.

 

 

 

 

By:

/s/Theresa Wagler

 

 

Name: Theresa E. Wagler

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------